DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-21 are currently pending. Claim 21 is newly added.  Claims 1 and 9-11 are amended.  
Claims 1-21 are examined in light of the elected species of sodium lauryl ether sulfate as the anionic sulfate species.


Information Disclosure Statement 
The Information Disclosure Statements filed 6/17/2022, 9/1/2022 and 9/20/2022 have been reviewed.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims and Applicants’ arguments the rejection of claims 1-20 under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. US 2006/104937(5/18/2006)(10/1/2021 IDS) in view of Glenn Jr. US 2018/0110714 (10/21/2016) is withdrawn.


Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The rejection of claims 1-20 and newly applied to claim 21 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11179309 (11/23/2021) in view of Bailey et al. US 2006/104937(5/18/2006)(10/1/2021 IDS) is maintained.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a hair care composition comprising a cationically modified guar polymer having a cationic degree of substitution of from 0.35 to 0.70, wherein the cationic degree of substitution an ethoxylated alkyl sulfate anionic surfactant having a degree of ethoxylation of 2 and from 0.01 to 10% by weight of an anti-dandruff agents including metal pyrithione salts.      
The claims of U.S. Patent No. 11,179,309 are directed to a hair care composition comprising a cationically modified guar polymer having a cationic degree of substitution of from 0.16 to 0.20, and from 0.01 to 3% by weight of a zinc based anti-dandruff agent, along with climbazole and a suspending agent.  The claims of U.S. Patent No. 11,179,309 differ from those of the instant application in that they recite only an anionic cleansing surfactant generally and do not recite an ethoxylated alkyl sulfate anionic surfactant having a degree of ethoxylation of 2.  This deficiency is remedied by the teachings of Bailey.  
The teachings of Bailey are described supra.  It would be prima facie obvious for one of ordinary skill in the art making the hair care composition claimed in U.S. Patent No. 11,179,309 to use as an anionic cleansing surfactant Texapon N 70 in order to have a cleansing surfactant that is taught to be highly preferred by Bailey. 



Response to Arguments
Applicants’ arguments of September 20, 2022 and the Affidavit of Dr. Jingjing Liu  have been fully considered are found to be mostly persuasive.  
Applicants note the amendments to the claims to specify the degree of ethoxylation of the ethoxylated alkyl sulfate anionic surfactant to be 2 (not 0.5-3) and that the anti-dandruff agent comprises zinc pyrithione, selenium sulfide or a mixture thereof.  
Bailey does not attribute any benefit to the use of the 2EO of sodium lauryl ether sulphate.  In contrast, Applicants found that the combination of an ethoxylated anionic surfactant having a degree of ethoxylation of 2 and a cationicallly modified guar polymer having a cationic degree of substitution of from 0.35 to 0.70, improves delivery and deposition of the antidandruff agent.  
The degree of substitution of the guars disclosed in Glenn Jr. differ from the claimed cationically modified guar polymers and these differences matter.  The claimed cationically modified guar polymers provide significantly superior deposition of the anti-dandruff agent (ZPTO) compared to Glenn Jr.’s.  This is unexpected because Bailey does not distinguish between sodium lauryl ether sulphate having different level of ethoxylation.  Dr. Jingjing Liu further attests to these advantages in the accompanying Affidavit.  
Applicants request that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated.


Applicant’s arguments have been reviewed and are found to be persuasive.  The obviousness rejections are withdrawn above.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619